Title: To Alexander Hamilton from James Donatien Le Ray de Chaumont, 6 September 1802
From: Le Ray de Chaumont, James Donatien
To: Hamilton, Alexander



General Alex. Hamilton Esq
Morisiana [New York] Sepr. 6. 1802
Sir

I Regret very much that I have not had the pleasure to see you at Morisiana, and hope at the Same time that this Cool weather will have restored your health.
I include here a receipt for the papers which belong to me and which are absolutely necessary to take with me in the Journey I am going to undertake. As I am to be at particular day at Albany I send you an express to desire you in case you cant go to town today to give him an order that he may get the papers in your office. I must set of this afternoon else I will not arrive in time & Mr. Constable will be gone to Montreal &c &c.
I am going to make him sign the paper you had drawn and which I think will answer all purposes.
With great regard I remain Sir   Your most humble & obedient Servant

Le Ray



Mr. T. Cooper is Kind enough to take charge of this and will give you the receipt on receiving the papers.

